DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11-18, 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL_ZTE(“Composition of SS block, burst and burst set” 3GPP TSG RAN WG1 Meeting #88bis Spokane, USA 3rd - 7th April 2017, R1-1704358).

Regarding claim 1, 18, NPL_ZTE discloses method for transmitting a signal, wherein the method comprises: 
NPL_ZTE: Section 1, Section 6, composition of SS Block and indication of actual transmission of SS block position including the slot on which the SS block is mapped on), wherein the transmission information comprises information on the number m of the synchronization signal block (NPL_ZTE: Section 6, Section 5 an indication of each of the transmitted synchronization signal block is indicated in the transmission information; mapping of X number of transmitted SS blocks and the number X of the transmitted SS blocks is transmitted; this information includes the SS block index of SS block 1 when it is the actually transmitted SS block; “The actual transmitted SS blocks will be located at the first X of nominal SS blocks with the front to back mapping order” Section 6), and information on a time-domain resource set over which the m synchronization signal block is transmitted (NPL_ZTE: Fig. 4, Section 5, index of each SS burst (time domain resource set) is sent; this includes the SS burst index for the SS burst carrying SS block 1, and is equivalent to the information on time domain resource set over which the SS block 1 is sent), wherein the time-domain resource set comprises m time-domain resource units over which the m synchronization signal block is transmitted, and locations of m time-domain resource units in different time-domain resource sets are not completely the same (NPL_ZTE: Fig. 3, Fig. 4, Section 4 Page 5, the SS burst index for SS burst having SS block 1 is transmitted, and locations (in terms of time slots) of each SS burst with SS block 1 (see Fig. 3 and Fig. 4) in each SS burst set of a Tpbch-u is not the same as they are in different time symbols on the time axis/domain), wherein m is a positive integer (NPL_ZTE: Section 5, Fig. 4, Fig. 3, m = 1 or any other index of the SS block; ; “The actual transmitted SS blocks will be located at the first X of nominal SS blocks with the front to back mapping order” Section 6); and 
receiving, by the terminal device, the m synchronization signal block transmitted by the network device according to the transmission information (NPL_ZTE: Section 6, the terminal receives from the network, the transmitted synchronization signal blocks including the SS block index 1);
 wherein locations of the m time-domain resource units in each of the time-domain resource sets among the multiple time-domain resource sets over which the m synchronization signal block is capable of being transmitted satisfy a first condition (NPL_ZTE: Section 5, Section 4, the location of SS block 1 in an SS burst of an SS burst set must be at a location after the first two slots and after an SS block 0 and are among the non-flexible (i.e. fixed) nominal SS block location or flexible), and the first condition is determined by the network device, or agreed by the network device and the terminal device in advance (NPL_ZTE: Section 5, the fixed or flexible nature is determined based on system information, SI).

Regarding claim 5, NPL_ZTE discloses method according to claim 4, wherein the first condition comprises: 
among k time-domain resource units over which m synchronization signal blocks are capable of being transmitted, the m time-domain resource units over which the m synchronization signal blocks are transmitted in each of the time-domain resource sets NPL_ZTE: Section 2, Fig. 1, Section 3, Fig. 3, the transmitted SS blocks are continuous or discontinuous and spaced with fixed space; the SS blocks are tied to the time resource units; the space is at least implicitly predefined based on the slot locations).
Regarding claim 6, NPL_ZTE discloses method according to claim 5, wherein the fixed number is determined by the network device, or agreed by the network device and the terminal device in advance (NPL_ZTE: Section 4, Section 6, the SS burst location is at predefined locations).

Regarding claim 7, NPL_ZTE discloses method according to claim 1, wherein each of the m time-domain resource units comprises at least one symbol (NPL_ZTE: Section 3 and 4, Fig. 3, SS block bursts comprise at least one symbol).

	Regarding claim 8,  NPL_ZTE discloses network device, comprising: a processor, a transceiver and a memory, wherein the processor, the transceiver, and the memory communicate with one another, the memory is configured to store instructions, and the processor is configured to execute the instructions stored in the memory; 
the processor is configured to 
determine transmission information of a synchronization signal block, wherein the transmission information comprises information on the number m of the synchronization signal block (NPL_ZTE: Section 1, Section 6, composition of SS Block and indication of actual transmission of SS block position including the slot on which the SS block is mapped on), and information on a time-domain resource set over which the m synchronization signal block is transmitted (NPL_ZTE: Section 6, Section 5 an indication of each of the transmitted synchronization signal block is indicated in the transmission information; mapping of X number of transmitted SS blocks and the number X of the transmitted SS blocks is transmitted; this information includes the SS block index of SS block 1 when it is the actually transmitted SS block; “The actual transmitted SS blocks will be located at the first X of nominal SS blocks with the front to back mapping order” Section 6), wherein the time-domain resource set comprises m time-domain resource unit over which the m synchronization signal block is transmitted, and locations of m time-domain resource units in different time-domain resource sets are not completely the same (NPL_ZTE: Fig. 3, Fig. 4, Section 4 Page 5, the SS burst index for SS burst having SS block 1 is transmitted, and locations (in terms of time slots) of each SS burst with SS block 1 (see Fig. 3 and Fig. 4) in each SS burst set of a Tpbch-u is not the same as they are in different time slots on the time axis/domain), wherein m is a positive integer (NPL_ZTE: Section 5, Fig. 4, Fig. 3, m = 1 or any other index of the SS block); and the transceiver is configured to transmit the transmission information to a terminal device, so that the terminal device receives, according to the transmission information, the m synchronization signal block transmitted by the network device(NPL_ZTE: Section 6, the terminal receives from the network, the transmitted synchronization signal blocks including the SS block index 1; ; this information includes the SS block index of SS block 1 when it is the actually transmitted SS block; “The actual transmitted SS blocks will be located at the first X of nominal SS blocks with the front to back mapping order” Section 6;);
wherein locations of the m time-domain resource units in each of the time-domain resource sets among the multiple time-domain resource sets over which the m synchronization signal block is capable of being transmitted satisfy a first condition (NPL_ZTE: Section 5, Section 4, the location of SS block 1 in an SS burst of an SS burst set must be at a location after the first two slots and after an SS block 0 and are among the non-flexible (i.e. fixed) nominal SS block location), and the first condition is determined by the network device, or agreed by the network device and the terminal device in advance (NPL_ZTE: Section 5, the fixed or flexible nature is determined based on system information, SI).



Regarding claim 11,  NPL_ZTE discloses network device  according to claim 8, wherein location of the m time-domain resource unit in each of the time-domain resource sets among the multiple time-domain resource sets satisfies a first condition (NPL_ZTE: Section 5, the SS blocks to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set).

Regarding claim 12,  NPL_ZTE discloses network device according to claim 11, wherein the first condition is determined by the network device, or agreed by the network device and the terminal device in advance (NPL_ZTE: Section 4, Section 6, the SS burst location is at predefined locations; NPL_ZTE: Section 5, the SS blocks to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set; this nominal SS blocks of SS burst set are determined by the network device to occur at the indexed slots).

Regarding claim 21,  NPL_ZTE discloses terminal device according to claim 18, wherein location of the m time-domain resource unit in each of the time-domain resource sets among the multiple time-domain resource sets satisfies a first condition, and the first condition is determined by the network device, or agreed by the terminal device and the network device in advance (NPL_ZTE: Section 5, the SS blocks to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set; this nominal SS blocks of SS burst set are determined by the network device to occur at the indexed slots).
Regarding claim 13/22,  NPL_ZTE discloses terminal/network device according to claim 8/18, wherein the transmission information further comprises resource configuration information, wherein the resource configuration information is configured to indicate the first condition that the locations of the m time-domain resource units in each of the time-domain resource sets should satisfy (NPL_ZTE: Section 4 and Section 5, the SS blocks are to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set; this nominal SS blocks of SS burst set are determined by the network device to occur at the indexed slots; these indexes of the nominal SS blocks are to satisfy a maximum length and slot timing).
Regarding claim 14/23, NPL_ZTE discloses method according to claim 11/21, wherein the first condition comprises: 
among k time-domain resource units over which m synchronization signal blocks are capable of being transmitted, the m time-domain resource units over which the m synchronization signal blocks are transmitted in each of the time-domain resource sets are continuous, or the m time-domain resource units over which the m synchronization signal blocks are transmitted in each of the time-domain resource sets are spaced by a fixed number of time-domain resource units (NPL_ZTE: Section 2, Fig. 1, Section 3, Fig. 3, the transmitted SS blocks are continuous or discontinuous and spaced with fixed space; the SS blocks are tied to the time resource units; the space is at least implicitly predefined based on the slot locations).

Regarding claim 15,  NPL_ZTE discloses terminal/network device according to claim 14, wherein location of the m time-domain resource unit in each of the time-domain resource sets among the multiple time-domain resource sets satisfies a first condition, and the first condition is determined by the network device, or agreed by the terminal device and the network device in advance (NPL_ZTE: Section 5, the SS blocks to be transmitted are on the nominal SS Blocks that are indexed in the SS burst set; this nominal SS blocks of SS burst set are determined by the network device to occur at the indexed slots).

Regarding claim 16/24, NPL_ZTE discloses device according to claim 8/18, wherein each of the m time-domain resource units comprises at least one symbol (NPL_ZTE: Section 3 and 4, Fig. 3, SS block bursts comprise at least one symbol).

Regarding claim 17/25, NPL_ZTE discloses terminal device according to claim 8/18, w\herein the synchronization signal block comprises at least one of the following signals: a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (NPL_ZTE: Section 2.1, SS/PBCH included in the SSB).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2, 9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL_ZTE(“Composition of SS block, burst and burst set” 3GPP TSG RAN WG1 Meeting #88bis Spokane, USA 3rd - 7th April 2017, R1-1704358) in view of XUE et al (XUE et al US 2020/0068512)


Regarding claim 2, 9, 19, NPL_ZTE discloses method/terminal/network device according to claim 1/8/28, wherein n is number of bits occupied by the information on NPL_ZTE: Section 6, a bitmap is used as information indicating transmission information of the synchronization signal block), wherein n represents the number of multiple time-domain resource sets over which the m synchronization signal block is capable of being transmitted, and n is a positive integer (ZTE_NPL: Section 6, a bitmap is used as information indicating transmission information of the synchronization signal block).
NPL_ZTE remains silent regarding the number of bits occupied is represented by                         
                            
                                
                                    
                                        
                                            
                                                
                                                    log
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                
                            
                        
                    . However, XUE et al (XUE et al US 2020/0068512) discloses the number of bits occupied is represented by                         
                            
                                
                                    
                                        
                                            
                                                
                                                    log
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            (
                                            n
                                            )
                                        
                                    
                                
                            
                        
                     (XUE: ¶139,                         
                            
                                
                                    
                                        
                                            
                                                
                                                    log
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            (
                                            N
                                            )
                                        
                                    
                                
                            
                             
                        
                    bits used to indicate the candidate resources on which SSB can be transmitted).
A person of ordinary skill in the art working with the invention of NPL_ZTE would have been motivated to use the teachings of XUE as it provides a way to improve bandwidth consumption by overhead signaling (¶139) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of NPL_ZTE with teachings of XUE in order to improve bandwidth consumption by overhead signaling and use a well-known resource indicated technique. 




Response to Arguments
6/28/2021 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    832
    885
    media_image1.png
    Greyscale
”
 

NPL_ZTE discloses: 

“…As discussed above, an SS burst set comprises a fixed number (N*L) of nominal SS blocks, and the nominal SS blocks are indexed in the SS burst set according to such fixed number regardless of whether SS blocks are actually transmitted.” (Page 5, Section 5)

“…an indication by an additional SS …” is made to indicate a terminal of an SS block index (Page 6, Section 5)

“…each nominal SS block has an index. Then UE obtains timing information when it knows SS block index.” (Page 5, Section 4)


• The position(s) of actual transmitted SS-blocks can be informed for helping CONNECTED/IDLE mode measurement, for helping CONNECTED mode UE to receive DL data/control in unused SS-blocks and potentially for helping IDLE mode UE to receive DL data/control in unused SS-blocks
–	FFS whether this information is available only in CONNECTED mode or in both modes
–	FFS how to signal the position(s)
For informing positions of actual transmitted SS blocks, a direct way is bitmap for each SS block. As an agreement in RAN1#88, the maximum number of SS block indices will be 128 for above 6 GHz, which means 128 bits would be required for such informing. This is a large signaling overhead. Another way is informing the number(X) of actual transmitted SS blocks, and defining the mapping order of each SS block. The actual transmitted SS blocks will be located at the first X of nominal SS blocks with the front to back mapping order. Apparently, the signaling overhead can be reduced, but flexibility of configuration will be restricted. (Section 6)


Further, NPL_ZTE discloses:

“…So the relative position between a nominal SS block and the boundary of sub-frame/half-frame/frame can be uniquely indicated by the time index of a nominal SS block. Figure 4 gives a typical configuration of time domain relationship and an example of SS block time index. Where Tpbch-u is update period of PBCH content…” (Section 5)


“…Moreover, x LSB bits of SFN can also be indicated implicitly by one or more indices of SS block, SS burst and SS burst set. As an example shown in Figure 4, x LSB bits of SFN are indicated by combining different SS block indices indicated by SS sequence and different SS burst set implied by CRC/scrambling code of PBCH…” (Section 5)



    PNG
    media_image2.png
    417
    779
    media_image2.png
    Greyscale
An index of the SS block and its time index indicates the SS burst and its symbols (time domain resource set) over which the SS block is transmitted. 

	Furthermore, Applicants take a second position that different transmitted SS blocks are transmitted by NPL_ZTE, and that is why it isn’t possible to transmit the time domain units information for the m SS blocks being transmitted. Examiner, however, submits that any transmitted SS block is referenced by the network to the terminal using at least an indication as described below:

The position(s) of actual transmitted SS-blocks can be informed for helping CONNECTED/IDLE mode measurement, for helping CONNECTED mode UE to receive DL data/control in unused SS-blocks and potentially for helping IDLE mode UE to receive DL data/control in unused SS-blocks
–	FFS whether this information is available only in CONNECTED mode or in both modes
–	FFS how to signal the position(s)
For informing positions of actual transmitted SS blocks, a direct way is bitmap for each SS block. As an agreement in RAN1#88, the maximum number of SS block indices will be 128 for above 6 GHz, which means 128 bits would be required for such informing. This is a large signaling overhead. Another way is informing the number(X) of actual transmitted SS blocks, and defining the mapping order of each SS block. The actual transmitted SS blocks will be located at the first X of nominal SS blocks with the front to back mapping order. Apparently, the signaling overhead can be reduced, but flexibility of configuration will be restricted. (Section 6)

“…Moreover, x LSB bits of SFN can also be indicated implicitly by one or more indices of SS block, SS burst and SS burst set. As an example shown in Figure 4, x LSB bits of SFN are indicated by combining different SS block indices indicated by SS sequence and different SS burst set implied by CRC/scrambling code of PBCH…” (Section 5)

	Information regarding index of each of the SS burst  together with the time information of the actually transmitted SS blocks is equivalent to “ information on a time- 
	Furthermore, none of the symbols are the same as each symbol has a different time position on the time axis, therefore, locations of the time domain units are “not complete the same” 
	Applicants argue,
	“
    PNG
    media_image3.png
    93
    866
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    805
    868
    media_image4.png
    Greyscale
”

	
	Examiner respectfully disagrees with the applicant's argument. Applicant takes a first position that NPL_ZTE does not disclose, “…actually transmitted SS blocks” are indicated by the network to the terminal. In order for terminal to interpret the information 

“…each nominal SS block has an index. Then UE obtains timing information when it knows SS block index.” (Page 5, Section 4)

	“From the above analysis, it seems to be a reasonable option, which means the periodicity and structure of SS burst set should be predefined for a given band.”

“…by configurable actual transmission of subsets of SS blocks, and the positions of actual transmitted SS blocks can be indicated through remaining minimum SI[3][4]…”
	
“…the actual number of SS bursts and the actual number of SS blocks in one SS burst are configurable…”

The locations of the symbols of SS burst at which the SS block is transmitted must satisfy a condition of being nominal and fixed or flexible. The flexibility and transmit-ability of a location of time domain resource set and units is determined at least by the network device.
	A person of ordinary skill in the art would reasonably interpret the above as “…locations of the m time-domain resource units in each of the time-domain resource sets among the multiple time-domain resource sets over which the m synchronization signal block is capable of being transmitted satisfy a first condition…”
	Applicants seem to take a position where “transmission information” comprises the “information on the number of m of the synchronization signal block”, the information on a time-domain resource set”, explicitly. However, this is not recited or suggested by the claim. All the information can be at least implicitly conveyed to the terminal. And Fig. 3 and Fig. 4, clearly disclose how the UE determines the transmitted symbol based on the SS burst set structure and TPBCH frame. Without the transmission information at 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	All remaining arguments are based on the arguments above, and are fully address to hereabove.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461